DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 7/14/2022. Claims 1-21 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 7/14/2022, with respect to the rejection(s) of claim(s) 1-21 under at least one of 35 USC 102, 35 USC 103 have been fully considered and are persuasive, based on the applicant’s amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art, and further in view of Kargiannakis et al. (Kargiannakis, US 2020/0265185).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Park, US 2021/0193110), in view of Kargiannakis et al. (Kargiannakis, US 2020/0265185). 
As per claim 1, Park teaches a method for generating text with a target style, by a processor, comprising: 
analyzing a target corpus to determine a style representation associated with the target corpus (Fig. 5 item 501-as his news ranking documents as the target text corpus to be analyzed, paragraph [0271, 272, 0203]), wherein the style representation is representative of specific terminology and a text structure associated with [a level of reading difficulty] of the target corpus (ibid, paragraphs [0254-0260]-as his specific terminology and text structure, via the specific content keywords and arrangement of the text structure in the corpus as analyzed); 
analyzing a source text to determine a meaning representation associated with the source text (ibid-paragraphs [0260-0266, 0256-0263]-his text analyzed and corresponding semantic information determined, using a general NLP model); and 
generating a target text utilizing the target style representation associated with the target corpus and the meaning representation associated with the source text (ibid-paragraphs [0272-0277]-his generated text according to the determined style and meaning representation of the source text), 
wherein generating the target text includes modifying content of the source text with respect to the specific terminology and the text structure associated with the [level of reading difficulty] of the source text while retaining an original meaning of the content (ibid-the generated target text is modified explicitly based on the content keywords and text structure as defined, wherein the generated text is based on the style which includes the terminology and arrangement of the keywords, the output still conveying the same semantic meaning).
Park lacks explicitly teaching, that which Kargiannakis teaches, wherein the style representation is representative of specific terminology and a text structure associated with a level of reading difficulty of the target corpus (paragraphs [0147, 0166-0170, 0216).
wherein generating the target text includes modifying content of the source text with respect to the specific terminology and the text structure associated with the [level of reading difficulty] of the source text while retaining an original meaning of the content (ibid-his generated target text modifying the source text is associated with specific terminology, text structure associated with the level of reading difficulty of the source text, and maintains original meaning of the content).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Park and Kargiannakis to combine the prior art element of using style representation for generating a target text  as taught by Park with having the target text to be generated being a function of a level of reading difficulty with respect to the vocabulary and text structure as taught by Kargiannakis as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be using a style transformation parameterization based on user level of readability and comprehension (ibid-Kargiannakis, see also his abstract).
As per claims 2, 9 and 16, Park further makes obvious the method of claim 1, wherein the analyzing of the target corpus to determine the style representation includes determining a difference between a target language model associated with the target corpus and a general language model (ibid-his general NLP model, and target style model, and corresponding relationship between the two models, thus determining a difference, paragraphs [0263-0267]-see claim 1, his text corpus analysis comprising the discussed differences between the models, the NLP as the pre-trained model similar to applicant’s general language model proving general information associated with the generation of a particular language, and corresponding style model for the target corpus, based on the relationships, which generates the output). 
As per claims 3, 9 and 17, Park further makes obvious the method of claim 2, wherein the analyzing of the target corpus to determine the style representation further includes training the target language model utilizing the target corpus (ibid-paragraph [0045, 0046, 0217-0235]-his training based on the input data, or target corpus to determine the style as discussed in claim 1). 
As per claims 4, 11 and 18, Park further makes obvious the method of claim 1, wherein the analyzing of the source text is performed utilizing a semantic parsing model (ibid-see claim 1, NLP model, extracting semantic information, as his semantic parsing model). 
As per claims 6, 13 and 20, Park further makes obvious the method of claim 1, wherein the target corpus includes a plurality of text documents (ibid-Fig. 5 item 501, as his plurality of documents/articles). 
As per claims 7, 14 and 21, Park further makes obvious the method of claim 1, wherein a style associated with the target corpus is different than a style associated with the source text (ibid, Fig. 5 items 501, 502, 503, 507 and 507, wherein the style associated with 502 is different than the style associated with item 507), and wherein a meaning associated with the source text is different than a meaning associated with the target corpus (ibid-the meaning associated with item 507 is different than the meaning associated with item 502). 
As per claim 8, claim 8 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Park with Kargiannakis makes obvious a system for generating text with a target style comprising: a processor executing instructions stored in a memory device, wherein the processor (Parks, Fig. 1, paragraphs [0094-0101, 0293]): analyzes a target corpus to determine a style representation associated with the target corpus (ibid-see claim 1, corresponding and similar limitation), wherein the style representation is representative of specific terminology and a text structure associated with a level of reading difficulty of the target corpus (ibid); analyzes a source text to determine a meaning representation associated with the source text (ibid); and generates a target text utilizing the style representation associated with the target corpus and the meaning representation associated with the source text (ibid), wherein generating the target text includes modifying content of the source text sith respect to the specific terminology and the text structure associated with the level of reding difficulty of the source text while retaining an original meaning of the content (ibid). 
As per claim 15, claim 15 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the computer program product is deemed to embody the method, such that Park with Kargiannakis makes obvious a computer program product for generating text with a target style, by a processor, the computer program product embodied on a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions (Park, Fig. 1, paragraphs [0094-0101, 0293]-including executable portions as claimed hereinafter-see his processor-readable code, and corresponding medium) comprising: an executable portion that analyzes a target corpus to determine a style representation associated with the target corpus (ibid-see claim 1, corresponding and similar limitation), wherein the style representation is representative of specific terminology and a text structure associated with a level of reading difficulty of the target corpus (ibid); an executable portion that analyzes a source text to determine a meaning representation associated with the source text (ibid); and an executable portion that generates a target text utilizing the style representation associated with the target corpus and the meaning representation associated with the source text (ibid), wherein generating the target text includes modifying content of the source text with respect to the specific terminology and the text structure associated with the level of reading difficulty of the source text while retaining an original meaning of the content (ibid). 
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kargiannakis, as applied to claim 1 above, and further in view of Galitsky et al. (Galitsky, US 2021/0191938). 
As per claims 5, 12 and 19, Park and Kargiannakis further make obvious the method of claim 1,  but lacks teaching that which Galitsky teaches wherein the meaning representation associated with the target corpus includes at least one of an Abstract Meaning Representation (AMR) and a Rhetorical Structure Theory (RST) representation (paragraphs [0082, 0116]-Figs. 5A, 5B, 6-his AMR and RST). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Park and Galitsky to combine the prior art element of determining a meaning representation as taught by Park with AMR or RST applied to a text as taught by Galitsky as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be covering broader meanings in the interpretation of the text (ibid, Galitsky, paragraphs [0047]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
9/7/2022